DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2020 is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because “Rotary position sensors are provided” is legal phraseology.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 2-12 and 14-16 objected to because of the following informalities: 
Regarding Claims 2-12 and 14-16, in the preamble of each of these claims, “A rotary position sensor…” already has antecedent basis. In each of these Claims, the preamble should be amended to recite, “The rotary position sensor…”. Appropriate correction is required.
Regarding Claim 5, Line 2, there is an unintended line break (return).
Regarding Claim 6, Page 5, Line 1, “the first couple loop” is incorrect. The Examiner suggests amending it to “the first current loop”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 8, 9, 11, 14, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masreliez et al. (US Patent 6,011,389, Pub. Date January 4, 2000, herein Masreliez).
Regarding Claims 1, 2, 5, 8, 9, 11, 14, 15 and 17, Masreliez teaches:

    PNG
    media_image1.png
    375
    577
    media_image1.png
    Greyscale

[Claim 1] A rotary position sensor (160, Fig 16A, 16B, Col[17:60] rotary encoder 160) comprising 
a first member (161, Fig 16A, 16B, Col[17:62] stator 161) and a second member (163, Fig 16A, 16B, Col[17:63] rotor 163), one of the first (161, Fig 16A, 16B) and second members having a transmit aerial (102, Fig 16A, 16B, Col[17:62] transmitter winding 102) and a receive aerial (104, Fig 16A, 16B, Col[17:63] receiver winding 104) and the other of the first and second members (163, Fig 16A, 16B) having an intermediate coupling element (163, 114, 116, Fig 16B, Col[17:63-64] rotor 163 having the conductive plates 114 secured thereto; Col[12:45-48] Plates 114 of a relatively more conductive material are defined by their exposed edges, and the support member 116 is a spacing and bonding member of a relatively less conductive material), 
the transmit aerial (102, Fig 16A, 16B) comprising at least one conductive winding (Col[7:62] transmitter winding 102) arranged so that alternating current (Col[7:61-63] alternating current) flowing in the at least one conductive winding generates a transmit alternating magnetic field (Col[7:61-63] By applying an alternating current to the transmitter winding 102, the transmitter winding produces a varying magnetic field), 
the receive aerial (104, Fig 16A, 16B) comprising a conductive winding (Col[7:65] receiver winding 104) arranged in a layout having a first set of current loops (106, Fig 16A, Col[8:2-3] Since the loops 106 and 108 are oriented in alternating directions) and a second set of current loops (108, Fig 16A, see above) arranged so that current flowing in the conductive winding flows in a first rotational sense (Col[8:13-17] clockwise direction) in the first set of current loops and in a second rotational sense (Col[8:13-17] counterclockwise direction) opposing the first rotational sense in the second set of current loops (Col[8:13-17] Restating, the total time-varying current generated in a clockwise direction by the "+" loops 106, for example, equals and cancels out the total time-varying current generated in a counterclockwise direction by the "-" loops 108.), and
the intermediate coupling element (163, 114, 116, Fig 16B) comprising a conductive material (114, 116, Fig 16B, Col[12:45-48] Plates 114 of a relatively more conductive material are defined by their exposed edges, and the support member 116 is a spacing and bonding member of a relatively less conductive material) arranged in a pattern such that the electromotive force induced in the conductive winding of the receive aerial by the transmit alternating magnetic field varies in dependence (Col[8:18-28] If a conductive object is moved close to the read head 100, the varying magnetic field generated by the transmitter winding 102 will induce eddy currents in the conductive object, which in turn sets up a magnetic field from the object that counteracts the varying transmitter magnetic field. As a result, the magnetic flux that the receiver winding 104 receives is altered or disrupted, thereby causing the receiver winding to output a non-zero EMF signal. Consequently, a voltage measured at output terminals V.sup.+ and V.sup.- of the receiver winding 104 will change polarity as the conductive object moves between the "+" and "-" loops 106 and 108.) on the relative rotary position (Col[18:8-14] The rotor 163 rotates about a central point 164. When the rotor 163 rotates, the conductive plates 114 are alternatively positioned proximate to the "+" loops 106 and the "-" loops 108 in the receiver winding 104. As with the linear encoder described above, the receiver winding 104 outputs a changing signal representing the rotation of the rotor 163 with respect to the stator 161.) of the first (161, Fig 16A, 16B) and second members (163, Fig 16A, 16B), 
wherein the pattern of the intermediate coupling element (163, 114, 116, Fig 16B) and the layout of the first set of current loops (106, Fig 16A) and the second set of current loops (108, Fig 16A) are mutually arranged such that any electromotive force induced in the first set of current loops by a background alternating magnetic field is substantially balanced by electromotive force induced in the second set of current loops by the background alternating magnetic field independent of the relative rotary position (Col[8:13-17] Restating, the total time-varying current generated in a clockwise direction by the "+" loops 106, for example, equals and cancels out the total time-varying current generated in a counterclockwise direction by the "-" loops 108.) of the first (161, Fig 16A, 16B) and second members (163, Fig 16A, 16B, Col[17:63] rotor 163).

[Claim 2] the layout of the conductive winding (Col[7:65] receiver winding 104) of the receive aerial (104, Fig 16A, 16B) periodically repeats in an angular direction (Col[8:41-42] periodic alteration of the loops 106 and 108) and the pattern of the intermediate coupling element (163, 114, 116, Fig 16B) comprises a subpattern (114, Fig 16A) that periodically repeats in the angular direction with the same period (Col[9:34-36] The plates 114 preferably have a length equal to one-half of the wavelength 110 and are arranged on a pitch of one wavelength.; In wavelength 110, which is incorrectly shown as 100 in Figure 16A (see 110 in Fig 17A as a reference), for a half of that wavelength plate 114 is present, and for a half of that wavelength loop 106 has a peak, and for a half of that wavelength loop 108 has a peak, and therefore, there is a periodic repetition of the wavelength plate 114 and loop 106 & 108.) as the conductive winding (Col[7:65] receiver winding 104) .

[Claim 5] each period of the conductive winding of the receive aerial (104, Fig 16A) corresponds to a sector of a circle (There are 8 iterations of a peak of 106, and 8 iterations of a peak of 108, and therefore there are 8 sectors in the circle defined by transmit winding 102. Wavelength 110 (incorrectly shown as 100 in Figure 16A) defines a period and its corresponding sector.), the sector comprising a first sub-sector (The first sub-sector is the half of wavelength 110 that loop 106 is pointing towards.) angularly adjacent a second sub-sector (The second sub-sector is the other half of wavelength 110 that loop 108 is pointing towards.), wherein the first sub-sector comprises within a first radial extent one of the first set of current loops (106, Fig 16A, the first radial extent is the portion of 106 closest to winding 102) and within a second radial extent one of the second set of current loops (108, Fig 16A, the second radial extent is the portion of 108 closest to central point 164), and wherein the second sub-sector comprises within a first radial extent one of the second set of current loops (108, Fig 16A, the first radial extent is the portion of 106 closest to winding 102) and within a second radial extent one of the first set of current loops (106, Fig 16A, the second radial extent is the portion of 108 closest to central point 164), wherein 
the subpattern of the conductive material (114, Fig 16A) of the intermediate coupling element (163, 114, 116, Fig 16B) comprises a sub-sector in which conductive material is present (In wavelength 110, conductive material 114 is present where loop 108 has a peak) adjacent a subsector in which conductive material is absent (In wavelength 110, conductive material 114 is absent where loop 106 has a peak).

[Claim 8] in which the conductive material (114, 116, Fig 16B) of the intermediate coupling element (163, 114, 116, Fig 16B) is arranged in a three-dimensional pattern (Fig 16B, Col[5:46-47] FIG. 16B is an enlarged cross-sectional view of the rotary encoder taken along the line 16B--16B of FIG. 16A.) extending adjacent the extent (Plates 114 are adjacent the portions of receiver winding 104 that are closest to transmitter winding 102 and the portions of receiver winding 104 that are closest to central point 164) of the receive aerial (104, Fig 16A) to shield (Col[12:10-12] Experimentation has shown that the solid plates 114 disrupt the flux through the loops 106 and 108) the receive aerial (104, Fig 16A) from the background magnetic field, wherein 
first regions of the conductive material (114, Fig 16B) are arranged in closer proximity (Fig 16B, Plates 114 are closer to receiver winding 104 than supporting member 116) to the receive aerial (104, Fig 16A, 16B) than second regions of the conductive material (116, Fig 16B, Col[12:45-48] Plates 114 of a relatively more conductive material are defined by their exposed edges, and the support member 116 is a spacing and bonding member of a relatively less conductive material) so that the current induced in the conductive winding (Col[7:65]) of the receive aerial (104, Fig 16A, 16B) by the magnetic field generated by the transmit aerial varies in dependence (Col[14:1-11] The transmitter winding 102 produces a magnetic field and flux through the receiver winding 104 with the measurement leads 140. A portion of this magnetic flux is useful for generating a signal, i.e., the portion of the flux affected by the position of the scale 112. Since the receiver winding 104 includes spatial variations along its length, the distance between the transmitter and receiver windings 102 and 104 varies. Consequently, as the scale 112 moves along the measuring axis 300, the plates 114 affect the flux received by the spatially differing portions of the receiver winding 104.; Col[17:65-67 & 18:1-7] The transmitter winding 102 and the receiver winding 104 of the stator 161 are formed into a planar ring as if the ends of the read head 100 of FIG. 1 were curved and bent so as to meet in the same plane. As shown in FIG. 16A, the ends of the transmitter winding 102 meet at location M on the stator 161, while the ends of the receiver winding 104 meet at location N. Similarly, the rotor 163 includes the conductive plates 114 deposited on the rotor, as if the ends of the scale 112 were similarly curved and bent to meet in the same plane.) on the relative rotary position (see above) of the first (161, Fig 16A, 16B) and second members (163, Fig 16A, 16B).

[Claim 9] the conductive material (114, 116, Fig 16B) of the intermediate coupling element (163, 114, 116, Fig 16B) shields (Col[8:18-28] If a conductive object is moved close to the read head 100, the varying magnetic field generated by the transmitter winding 102 will induce eddy currents in the conductive object, which in turn sets up a magnetic field from the object that counteracts the varying transmitter magnetic field. As a result, the magnetic flux that the receiver winding 104 receives is altered or disrupted, thereby causing the receiver winding to output a non-zero EMF signal. Consequently, a voltage measured at output terminals V.sup.+ and V.sup.- of the receiver winding 104 will change polarity as the conductive object moves between the "+" and "-" loops 106 and 108.) adjacent portions of the receive aerial (104, Fig 16A, 16B) from background alternating magnetic field, and wherein
the layout of the conductive winding (104, Fig 16A, 16B) is arranged so that independent of the relative rotary position in the first (161, Fig 16A, 16B) and second members (163, Fig 16A, 16B), electromotive forces induced in the first set of coils (106, Fig 16A) by background alternating magnetic field passing through the intermediate coupling element are balanced (Col[8:13-17] Restating, the total time-varying current generated in a clockwise direction by the "+" loops 106, for example, equals and cancels out the total time-varying current generated in a counterclockwise direction by the "-" loops 108.) by electromotive forces induced in the second set of coils (108, Fig 16A) by background alternating magnetic field passing through the intermediate coupling element (163, 114, 116, Fig 16B).

[Claim 11] the first (106, Fig 16A) and second sets of current loops (108, Fig 16A) of the receive aerial (104, Fig 16A) have an associated width, and wherein the first regions of the conductive material (114, Fig 16B) of the intermediate coupling element (163, Fig 16B) are closer to the receive aerial (104, Fig 16B) than the second regions of the conductive material (116, Fig 16B) of the intermediate coupling element (163, Fig 16B) by a distance of the order of about the width (Col[14:41-43] The printed circuit board substrate 116 is preferably very thin, so that a distance or gap 127 between the receiver winding 104 and the copper plates 114 is relatively small.) of the first (106, Fig 16A) and second sets of current loops (108, Fig 16B).


    PNG
    media_image2.png
    186
    534
    media_image2.png
    Greyscale

[Claim 14] the conductive winding of the receive aerial is a first conductive winding (104, Fig 13), and wherein
the receive aerial further comprises a second conductive winding (104', Fig 13) arranged so that the relative magnitudes of the currents induced in the first (104, Fig 13) and second windings (104', Fig 13) is indicative of the relative rotary position (Col[16:48-58] Thus, the below described circuitry can also determine the position of the read head 150 with respect to the scale 112 by the following equation: ##EQU1## where S1 and S2 are the amplitudes of the two signals received from the receiver windings 104 and 104') of the first (161, Fig 16A) and second members (163, Fig 16A), 
the second conductive winding (104', Fig 13) being arranged to form a third set of current loops (106', Fig 13) and a fourth set of current loops (108', Fig 13) arranged so that current flowing in the second conductive winding (104', Fig 13) flows in a first rotational sense in the third set of current loops (106', Fig 13) and in a second rotation sense opposing (Col[16:29 & 16:31] "+" loop 106'... "-" loop 108') the first rotational sense in the fourth set of current loops (108', Fig 13), wherein 
the pattern of the intermediate coupling element (163, Fig 16) and the layout of the third set of current loops (106', Fig 13) and the fourth set of current loops (108', Fig 13) are mutually arranged such that any electromotive force induced in the third set of current loops (106', Fig 13) by a background alternating magnetic field is substantially balanced by electromotive force induced in the fourth set of current loops (108', Fig 13) by the background alternating magnetic field independent of the relative rotary position (Col[8:13-17] Restating, the total time-varying current generated in a clockwise direction by the "+" loops 106, for example, equals and cancels out the total time-varying current generated in a counterclockwise direction by the "-" loops 108.; The same principle for 106 and 108 applies to 106' and 108'.) of the first (161, Fig 16A) and second members (163, Fig 16A).


    PNG
    media_image3.png
    303
    719
    media_image3.png
    Greyscale

[Claim 15] excitation circuitry (202, Fig 20) arranged to supply an oscillating electrical signal (Col[19:47-50] The circuit 200 includes a signal generator 202 that provides a high-frequency current (approximately several MHz) to the transmitter winding 102.) to the transmit aerial (102, Fig 20); and
processing circuitry (216, Fig 20) arranged to process current flowing in the receive aerial (104, 104', Fig 20) to generate an output signal indicative of the relative rotary position (Col[20:28-29] The microprocessor 216 can evaluate the position of the scale 112 using several methods.) of the first (161, Fig 16B) and second members (163, Fig 16B).

[Claim 17] A method of sensing the relative rotary position (160, Fig 16A, 16B, Col[17:60] rotary encoder 160) of a first member (161, Fig 16A, 16B, Col[17:62] stator 161) and a second member (163, Fig 16A, 16B, Col[17:63] rotor 163), the method comprising:
supplying an oscillating excitation signal (202, Fig 20, Col[19:48] signal generator 202) to a transmit aerial (102, Fig 16A, 16B, 20) formed on the first member (161, Fig 16A, 16b), the transmit aerial (102, Fig 16a, 16b) comprising at least one conductive winding (Col[17:62] transmitter winding 102) arranged so that alternating current flowing in the at least one conductive winding generates a transmit alternating magnetic field (Col[7:61-63] By applying an alternating current to the transmitter winding 102, the transmitter winding produces a varying magnetic field), 
processing (216, Fig 20, Col[20:28-32] The microprocessor 216 can evaluate the position of the scale 112 using several methods. For the example of two receiver windings 104 and 104', the microprocessor 216 calculates the position between the scale 112 and the windings from Equation (1) above.) at least one signal from a receive aerial (104, Fig 16A, 16B, Col[17:63] receiver winding 104) formed on the first member (161, Fig 16A, 16B) as a result of current induced by the transmit alternating magnetic field (Col[7:61-63)) in an intermediate coupling element (163, 114, 116, Fig 16B, Col[17:63-64] rotor 163 having the conductive plates 114 secured thereto; Col[12:45-48] Plates 114 of a relatively more conductive material are defined by their exposed edges, and the support member 116 is a spacing and bonding member of a relatively less conductive material) formed on the second member (163, Fig 16A, 16b), wherein 
the receive aerial (104, Fig 16A, 16B) comprises a conductive winding arranged to (Col[7:65] receiver winding 104) form a first set of current loops (106, Fig 16A, Col[8:2-3] Since the loops 106 and 108 are oriented in alternating directions) and a second set of current loops (108, Fig 16A, see above) arranged so that current flowing in the conductive winding flows in a first rotational sense (Col[8:13-17] clockwise direction) in the first set of current loops (106, Fig 16A) and in a second rotation sense (Col[8:13-17] counterclockwise direction) opposing (Col[8:13-17] Restating, the total time-varying current generated in a clockwise direction by the "+" loops 106, for example, equals and cancels out the total time-varying current generated in a counterclockwise direction by the "-" loops 108.) the first rotational sense in the second set of current loops (108, Fig 16A), wherein 
the intermediate coupling element (163, 114, 116, Fig 16B)  comprises a conductive material (114, 116, Fig 16B, Col[12:45-48] Plates 114 of a relatively more conductive material are defined by their exposed edges, and the support member 116 is a spacing and bonding member of a relatively less conductive material) arranged in a pattern such that the electromotive force induced in the conductive winding of the receive aerial by the transmit alternating magnetic field varies in dependence (Col[8:18-28] If a conductive object is moved close to the read head 100, the varying magnetic field generated by the transmitter winding 102 will induce eddy currents in the conductive object, which in turn sets up a magnetic field from the object that counteracts the varying transmitter magnetic field. As a result, the magnetic flux that the receiver winding 104 receives is altered or disrupted, thereby causing the receiver winding to output a non-zero EMF signal. Consequently, a voltage measured at output terminals V.sup.+ and V.sup.- of the receiver winding 104 will change polarity as the conductive object moves between the "+" and "-" loops 106 and 108.) on the relative rotary position (Col[18:8-14] The rotor 163 rotates about a central point 164. When the rotor 163 rotates, the conductive plates 114 are alternatively positioned proximate to the "+" loops 106 and the "-" loops 108 in the receiver winding 104. As with the linear encoder described above, the receiver winding 104 outputs a changing signal representing the rotation of the rotor 163 with respect to the stator 161.) of the first (161, Fig 16A, 16B) and second members (163, Fig 16A, 16B), and
wherein the pattern of the intermediate coupling element (163, 114, 116, Fig 16B) and the layout of the first set of current loops (106, Fig 16A) and the second set of current loops (108, Fig 16A) are mutually arranged such that any electromotive force induced in the first set of current loops by a background alternating magnetic field (102, Fig 16A, Col[8:22] varying transmitter magnetic field) is substantially balanced by electromotive force induced in the second set of current loops by the background alternating magnetic field independent of the relative rotary position (Col[8:13-17] Restating, the total time-varying current generated in a clockwise direction by the "+" loops 106, for example, equals and cancels out the total time-varying current generated in a counterclockwise direction by the "-" loops 108.) of the first (161, Fig 16A, 16B) and second members (163, Fig 16A, 16B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Masreliez in view of Irle et al. (DE 10 2008 012 922 A1, Pub. Date September 10, 2009, herein Irle).
Masreliez teaches:
the receive aerial (104, Fig 16A, 16B) comprising at least one of the first set of set of current loops (106, Fig 16A, 16B) and at least one of the second set of current loops (108, Fig 16A, 16B) within said first segment (radially outer portion in Figure 16A) and at least one of the second set of current loops (108, Fig 16A, 16B) within the second segment (radially inner portion in Figure 16A), wherein 
the pattern of the intermediate coupling element (163, 114, 116, Fig 16B) is arranged so that when conductive material (114, Fig 16A) is present adjacent a current loop of the first set of current loops (106, Fig 16A) in the first segment (see explanation below), conductive material (114, Fig 16A) is present adjacent a current loop of the second set of current loops (108, Fig 16A) in the second segment (see explanation below).

Masreliez does not teach:
the transmit aerial comprising a first current loop within a first segment of the first member and a second current loop within a second segment of the first member, wherein the first couple loop and the second current loop of the transmit aerial are arranged to generate magnetic fields of opposing polarities, 

However, Irle teaches:

    PNG
    media_image4.png
    193
    220
    media_image4.png
    Greyscale

the transmit aerial (2, Fig 2, p[2] excitation element 2) comprising a first current loop (5, Fig 2, p[2] outer spiral-shaped first winding 5) within a first segment (radially outer portion of excitation element 2, Fig 2) of the first member (p[2] The exciter element 2 and the receiving coils are collectively referred to as a stator) and a second current loop (6, Fig 2, p[2] second winding 6) within a second segment (radially inner portion of excitation element 2, Fig 2) of the first member (p[2] stator), wherein the first couple loop (5, Fig 2) and the second current loop (6, Fig 2) of the transmit aerial (2, Fig 2) are arranged to generate magnetic fields of opposing polarities (p[2] This indicates the excitation element 2 two coils which generate when applied a voltage opposite electromagnetic fields, as indicated by the arrows.), 
The Examiner is combining Masreliez in view of Irle by substituting the transmitting winding 102 of Masreliez with excitation element 2 of Irle. The plates 114 of rotor 163 of Masreliez is adjacent to winding 5 of Irle, which is in the first segment, and plates 114 of rotor 163 of Masreliez are also adjacent to winding 6 of Irle, which is in the second segment.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masreliez in view of Irle by having the transmit aerial comprising a first current loop within a first segment of the first member and a second current loop within a second segment of the first member, wherein the first couple loop and the second current loop of the transmit aerial are arranged to generate magnetic fields of opposing polarities because it achieves the benefit of having useful fields add up to a total excitation in the region of the circumference of the sensor, while minimizing unwanted electromagnetic interference fields outside the circumference of the coil as taught by Irle (p[2]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Masreliez in view of Howard (US Pre-Grant Pub 2009/0174396 A1, Pub. Date July 9, 2009).
Masreliez does not teach a semiconductor integrated circuit device:
the excitation circuitry and the processing circuitry are integrated in a semiconductor integrated circuit device.

However, Howard teaches:

    PNG
    media_image5.png
    501
    683
    media_image5.png
    Greyscale

the excitation circuitry (Oscillator, Fig 7) and the processing circuitry (State Machine, Fig 7) are integrated in a semiconductor integrated circuit device (3, Fig 2; Fig 7; ¶[0049] Preferably, the circuit [3] is constructed from an application specific integrated circuit.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by having the excitation circuitry and the processing circuitry are integrated in a semiconductor integrated circuit device because a small integrated circuit allows for it to be implemented with a very small detector and for the minimization of the size of the overall device as taught by Howard (¶[0059]).

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nahum (US Patent 9,835,473 B2, Pub. Date December 5, 2017) in view of Masreliez.
Nahum teaches:

    PNG
    media_image6.png
    268
    611
    media_image6.png
    Greyscale

A… position sensor (Col[1:17-19] The present disclosure relates generally to precision metrology and, more particularly, to linear and rotary absolute electromagnetic position encoders.) comprising 
a first member (110, Fig 1A, Col[3:27] readhead 110) and a second member (120, Fig 1B, Col[3:28] absolute scale 120), one of the first (110, Fig 1A) and second members having a transmit aerial (112, Fig 1A, Col[3:32-33] field generator 112) and a receive aerial (112, Fig 1A, Col[3:32-33] field generator 112) and the other of the first and second members (120, Fig 1B) having an intermediate coupling element (130, 131, Fig 1B, Col[3:38-46] The absolute scale 120 comprises a passive signal pattern 130 (shown in FIG. 1B) comprising a periodic pattern of signal modulating elements 131 distributed periodically at a first wavelength λ.sub.1 along the measuring axis MA and configured to modulate a field coupling between the field generator 112 and the field detector 113 to generate spatially periodic signals in the field detector 113 as a function of a readhead position X relative to the absolute scale 120 along the measuring axis MA), 
the transmit aerial (112, Fig 1A) comprising at least one conductive winding (Col[2:24-25] the readhead processor is configured to energize a winding of the field generation) arranged so that alternating current flowing in the at least one conductive winding generates a transmit alternating magnetic field (Col[4:9] energize the field generator 112 to generate a first cycle field), 
the receive aerial (113, Fig 1A) comprising a conductive winding arranged in a layout having a first set of current loops (113A, Fig 1A) and a second set of current loops (113B, Fig 1A) arranged so that current flowing in the conductive winding flows in a first rotational sense in the first set of current loops (113A, Fig 1A) and in a second rotational sense opposing (Col[6:5-14] In some implementations, the field detector 113 may comprise a plurality of detectors arranged to generate spatially periodic signals in quadrature. For example, in FIG. 1, the field detector 113 is shown to comprise a first set of windings 113A, indicated by solid lines, which is configured to sense spatially periodic signals at spatial phases corresponding to 0 and 180 degrees, and a second set of windings 113B, indicated by dashed lines, which is configured to sense spatially periodic signals at spatial phases corresponding to 90 and 270 degrees.) the first rotational sense in the second set of current loops (113b, Fig 1A), and
the intermediate coupling element (130, 131, Fig 1B)  comprising a conductive material (131, Fig 1B, Col[5:64-67 & 6:1-4] In some implementations, the signal modulating elements of the periodic pattern of signal modulating elements 131 may be conductive loops which modulate the field coupling between the field generator 112 and the field detector 113. In some implementations, the signal modulating elements of the periodic pattern of signal modulating elements 131 may be plates of material which modulate the field coupling between the field generator 112 and the field detector 113.) arranged in a pattern (130, Fig ) such that the electromotive force induced in the conductive winding of the receive aerial (113, Fig 1A) by the transmit alternating magnetic field (Col[4:9]) varies in dependence on the relative... position (540, Determine an absolute position of the readhead relative to the absolute scale based on at least the second cycle signal and the first cycle spatially periodic signals., Fig 5B) of the first (110, Fig 1A) and second members (120, Fig 1B), 
wherein the pattern of the intermediate coupling element (120, Fig 1B) and the layout of the first set of current loops (113A, Fig 1A) and the second set of current loops (113B, Fig 1A) are mutually arranged such that any electromotive force induced in the first set of current loops (113A, Fig 1A) by a background alternating magnetic field is substantially balanced by electromotive force (Col[6:7-14] For example, in FIG. 1, the field detector 113 is shown to comprise a first set of windings 113A, indicated by solid lines, which is configured to sense spatially periodic signals at spatial phases corresponding to 0 and 180 degrees, and a second set of windings 113B, indicated by dashed lines, which is configured to sense spatially periodic signals at spatial phases corresponding to 90 and 270 degrees. ) induced in the second set of current loops (113A, Fig 1A) by the background alternating magnetic field independent of the relative... position of the first (110, Fig 1A) and second members (120, Fig 1B).

Nahum mentions a rotary sensor, but does not teach an embodiment with a rotary sensor in detail:
a rotary position sensor

However, Masreliez teaches:
A rotary position sensor (Col[17:61-67 & 18:1] The rotary encoder 160 includes a stationary portion or stator 161 having the transmitter winding 102 and the receiver winding 104, and a rotating portion or rotor 163 having the conductive plates 114 secured thereto (shown in dashed lines in FIG. 16A). The transmitter winding 102 and the receiver winding 104 of the stator 161 are formed into a planar ring as if the ends of the read head 100 of FIG. 1 were curved and bent so as to meet in the same plane. ) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nahum in view of Masreliez by having a rotary position sensor because it is known that a rotary encoder can be implemented by curving a rotor and stator into planar rings by connecting their ends as taught by Masreliez (Col[17:61-67 & 18:1]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nahum in view of Masreliez and further in view of Manabe et al. (US Pre-Grant Pub 2012/0176123 A1, Pub. Date July 12, 2012, herein Manabe).
Nahum does not teach the limitations of the Claim.
However, Masreliez teaches: 

    PNG
    media_image7.png
    155
    470
    media_image7.png
    Greyscale

in which the conductive material (114, Fig 16A, 16B) of the intermediate coupling element (163, 114, 116, Fig 16B) is arranged in a three-dimensional pattern (133, Fig 5B, Col[12:30] scale 133; Col[12:30-32] For example, a scale 133 shown in FIG. 5B includes disrupters 114 that are substantially of the same material as the supporting member 116.) extending adjacent the extent of the receive aerial (104, Fig 16A) to shield (Col[12:37-42] The closer proximity of the disrupters 114 from the supporting member 116 increases their disruptive effect from the supporting member, having an effect comparable to conductivity variation, and thus allowing the scale 133 to operate in a manner substantially similar to the scale 112.) the receive aerial (104, Fig 16A) from the background magnetic field, 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nahum in view of Masreliez by having in which the conductive material of the intermediate coupling element is arranged in a three-dimensional pattern extending adjacent the extent of the receive aerial to shield the receive aerial from the background magnetic field because it allows for the receive aerial to detect variations in the rotor and detect the rotor position as taught by Masreliez (Col[12:37-42])

Nahum and Masreliez do not teach:
a pattern of ferromagnetic material is formed on the conductive material, the pattern of ferromagnetic material being arranged so that the current induced in the conductive winding of the receive aerial by the magnetic field generated by the transmit aerial varies in dependence on the relative rotary position of the first and second members.

However, Manabe teaches:

    PNG
    media_image8.png
    469
    333
    media_image8.png
    Greyscale

a pattern of ferromagnetic material (11, Fig 1, ¶[0051] magnetic parts 11; ¶[0050] The magnetic parts 11 are formed by screen printing in which magnetic powder (magnetic material) mixed with a resin binder is applied in strip shape and then dried. The magnetic powder used in this example is ferrite but not limited thereto.) is formed on the conductive material (12, Fig 1, ¶[0051] non-magnetic conductive part 12), the pattern of ferromagnetic material (11, Fig 1) being arranged so that the current induced in the conductive winding of the receive aerial (14, 15, Fig 1, 2, ¶[0055] a pair of a first detection coil 14 and a second detection coil 15) by the magnetic field generated by the transmit aerial (17, 18, Fig 1, ¶[0054] the excitation coils 17 and 18) varies in dependence on the relative rotary position of the first (9, Fig 3, ¶[0048] stator 9) and second members (10, Fig 3, ¶[0048] rotor 10).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nahum and Masreliez in view of Manabe by having a pattern of ferromagnetic material is formed on the conductive material, the pattern of ferromagnetic material being arranged so that the current induced in the conductive winding of the receive aerial by the magnetic field generated by the transmit aerial varies in dependence on the relative rotary position of the first and second members because it produces a variation between when the magnetic portion is facing the detection coil, wherein there is high magnetic flux density, and when the non-magnetic portion is facing the detection coil, wherein there is lower flux density, which allows for the rotary position to be detected as taught by Manabe (¶[0076]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nahum in view of Masreliez and further in view of Manabe.
Nahum teaches:
A... position sensor (Col[1:17-19] The present disclosure relates generally to precision metrology and, more particularly, to linear and rotary absolute electromagnetic position encoders.) comprising 
a first member (110, Fig 1A, Col[3:27] readhead 110) and a second member (120, Fig 1B, Col[3:28] absolute scale 120), the first member (110, Fig 1A) having a transmit aerial (112, Fig 1A, Col[3:32-33] field generator 112) and a receive aerial (113, Fig 1A, Col[3:33] field detector 113) and the second member (120, Fig 1B) having an intermediate coupling element (130, 131, Fig 1B, Col[3:38-46] The absolute scale 120 comprises a passive signal pattern 130 (shown in FIG. 1B) comprising a periodic pattern of signal modulating elements 131 distributed periodically at a first wavelength λ.sub.1 along the measuring axis MA and configured to modulate a field coupling between the field generator 112 and the field detector 113 to generate spatially periodic signals in the field detector 113 as a function of a readhead position X relative to the absolute scale 120 along the measuring axis MA), 
the transmit aerial (112, Fig 1A) comprising at least one conductive winding (Col[2:24-25] the readhead processor is configured to energize a winding of the field generation) arranged so that alternating current flowing in the at least one conductive winding generates a transmit alternating magnetic field (Col[4:9] energize the field generator 112 to generate a first cycle field), 
the receive aerial (113, Fig 1A) comprising at least one conductive winding arranged to form a first set of current loops (113A, Fig 1A) and a second set of current loops (113B, Fig 1A) arranged so that current flowing in the conductive winding flows in a first rotational sense in the first set of current loops (113A, Fig 1A) and in a second rotation sense opposing (Col[6:5-14] In some implementations, the field detector 113 may comprise a plurality of detectors arranged to generate spatially periodic signals in quadrature. For example, in FIG. 1, the field detector 113 is shown to comprise a first set of windings 113A, indicated by solid lines, which is configured to sense spatially periodic signals at spatial phases corresponding to 0 and 180 degrees, and a second set of windings 113B, indicated by dashed lines, which is configured to sense spatially periodic signals at spatial phases corresponding to 90 and 270 degrees.) the first rotational sense in the second set of current loops (113B, Fig 1A), 

Nahum mentions a rotary sensor, but does not teach an embodiment with a rotary sensor in detail:
a rotary position sensor

However, Masreliez teaches:
A rotary position sensor (Col[17:61-67 & 18:1] The rotary encoder 160 includes a stationary portion or stator 161 having the transmitter winding 102 and the receiver winding 104, and a rotating portion or rotor 163 having the conductive plates 114 secured thereto (shown in dashed lines in FIG. 16A). The transmitter winding 102 and the receiver winding 104 of the stator 161 are formed into a planar ring as if the ends of the read head 100 of FIG. 1 were curved and bent so as to meet in the same plane. ) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nahum in view of Masreliez by having a rotary position sensor because it is known that a rotary encoder can be implemented by curving a rotor and stator into planar rings by connecting their ends as taught by Masreliez (Col[17:61-67 & 18:1]).

Nahum and Masreliez do not teach:
the intermediate coupling element comprising regions of conductive material and regions of ferromagnetic material arranged in a pattern such that the current induced in the conductive winding of the receive aerial by the magnetic field generated by the transmit aerial varies in dependence on the relative rotary position of the first and second members.

However, Manabe teaches:
a pattern of ferromagnetic material (11, Fig 1, ¶[0051] magnetic parts 11; ¶[0050] The magnetic parts 11 are formed by screen printing in which magnetic powder (magnetic material) mixed with a resin binder is applied in strip shape and then dried. The magnetic powder used in this example is ferrite but not limited thereto.) is formed on the conductive material (12, Fig 1, ¶[0051] non-magnetic conductive part 12), the pattern of ferromagnetic material (11, Fig 1) being arranged so that the current induced in the conductive winding of the receive aerial (14, 15, Fig 1, 2, ¶[0055] a pair of a first detection coil 14 and a second detection coil 15) by the magnetic field generated by the transmit aerial (17, 18, Fig 1, ¶[0054] the excitation coils 17 and 18) varies in dependence on the relative rotary position of the first (9, Fig 3, ¶[0048] stator 9) and second members (10, Fig 3, ¶[0048] rotor 10).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nahum and Masreliez in view of Manabe by having the intermediate coupling element comprising regions of conductive material and regions of ferromagnetic material arranged in a pattern such that the current induced in the conductive winding of the receive aerial by the magnetic field generated by the transmit aerial varies in dependence on the relative rotary position of the first and second members because it produces a variation between when the magnetic portion is facing the detection coil, wherein there is high magnetic flux density, and when the non-magnetic portion is facing the detection coil, wherein there is lower flux density, which allows for the rotary position to be detected as taught by Manabe (¶[0076]).

Allowable Subject Matter
Claims 3, 4, 7 and 10 would be allowable if rewritten to overcome the Claim Objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claim 3, the prior art of record fails to teach or suggest singly or in combination a rotary position sensor, comprising:
“the transmit aerial is arranged to generate a magnetic field that couples into the receive aerial in a first polarity over the first radial extent and in a second polarity, opposite to the first polarity, over the second radial extent” in combination with the other limitations of the Claim.
Claim 4 is objected to as depending on objected Claim 3.

Regarding Claim 7, the prior art of record fails to teach or suggest singly or in combination a rotary position sensor, comprising:
“the first and second segments are diametrically opposed” in combination with the other limitations of the Claim.

Regarding Claim 10, the prior art of record fails to teach or suggest singly or in combination a rotary position sensor, comprising:
“the conductive material of the intermediate coupling element comprises one or more closed conductive windings, each closed conductive winding comprising a balanced set of clockwise and counter-clockwise loops with respect to a uniform background magnetic field” in combination with the other limitations of the Claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099. The examiner can normally be reached M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2858
10/22/2022

/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2858